 1   DONALD W. COOK, CSB 116666
     ATTORNEY AT LAW
 2   3435 Wilshire Blvd., Suite 2910
     Los Angeles, CA 90010
 3   (213) 252-9444; (213) 252-0091 facsimile
     E-mail: manncook@earthlink.net
 4
     Attorney for Plaintiff
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
      CONNIE A. CARDINALE, an                          Case No.
11    individual,
12
                                                       COMPLAINT FOR
                              Plaintiff,               INJUNCTIVE RELIEF AND
13                                                     DAMAGES
      vs.
14                                                     1. Unlawful Ongoing Seizures -
      XAVIER BECERRA, an individual sued               Declaratory / Injunctive Relief
15    in his official capacity only; SCOTT R.          (42 U.S.C. § 1983; Cal. Const.
      JONES, an individual sued in his official        Art. I §§ 1, 7; Cal. Civ. Code §
16    and individual capacities; COUNTY OF             52.1(c))
17
      SACRAMENTO, a governmental entity;
      SACRAMENTO COUNTY SHERIFF’S                      2. Violations of Constitutional
18    DEPARTMENT, a public entity;                     Rights - Damages (42 U.S.C. §
      CLINTON ROBINSON (#305), an                      1983 / Cal. Civ. Code § 52.1(c))
19    individual sued in his official and
      individual capacities; and Does 1 through        DEMAND FOR JURY TRIAL
20    20, all sued in their individual capacities,
21                            Defendants.
22

23

24

25

26

27

28

                                                 -1-                              00139152.WPD
 1   I.    JURISDICTION AND VENUE.
 2         1. Plaintiff’s claims arise under 42 U.S.C. §1983 and state law. Accordingly,
 3   federal jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343. The
 4   Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a).
 5         2. Plaintiff’s claims arise out of, inter alia, acts of personnel employed by the
 6   California Department of Justice (“CDOJ”) and the County of Sacramento, acts which
 7   caused injury to Plaintiff in Sacramento County. Accordingly, venue is proper within the
 8   Eastern District of California.
 9   II.   PARTIES.
10         3. Plaintiff Connie A. Cardinale, an adult individual, is and was at all times
11   relevant hereto, a resident of the County of Sacramento.
12         4. Defendant Xavier Becerra (“Becerra”), an individual, was and is at all times
13   material hereto, the duly elected Attorney General for the State of California, and the
14   head of the California Department of Justice (“CDOJ”). As such, Becerra has final
15   supervisory control over the CDOJ’s Bureau of Firearms, and is responsible for issuing
16   policy and directives to the Bureau of Firearms for the return and release to owners of
17   their firearms seized under color of law by California law enforcement officials. Plaintiff
18   sues Becerra in his official capacity only.
19         5. Defendant Scott R. Jones (“Jones”), an individual, was and is at all times
20   material hereto the duly elected Sheriff of the County of Sacramento. Plaintiff is informed
21   and believes and based thereon alleges that Jones is the chief policy maker for the
22   Sacramento County Sheriff’s Department, and is a policy maker for the County of
23   Sacramento on law enforcement matters. Plaintiff sues Jones in both his official and
24   individual capacities.
25         6. Defendant County of Sacramento (“County”) is a local governmental entity
26   within the meaning of 42 U.S.C. § 1983, while defendant Sacramento County Sheriff’s
27   Department (“SCSD”) is a California public entity also subject to suit under § 1983.
28         7. Defendant Clinton Robinson (“Robinson”), an individual, was and is at all times

                                                   -2-                                  00139152.WPD
 1   material hereto, a SCSD deputy sheriff (employee number 305). Plaintiff sues Robinson

 2   in both his official and individual capacities.

 3          8. Plaintiff is ignorant of the true names and capacities of defendants sued herein

 4   as DOES, and therefore sues these defendants by fictitious names. Plaintiff will give

 5   notice of their true names and capacities when ascertained. Plaintiff is informed and

 6   believes and thereon alleges that defendant DOES are responsible in some manner for the

 7   damages and injuries hereinafter complained of.

 8          9. Plaintiff is informed and believes and thereupon alleges that at all times relevant

 9   herein defendants, including DOE defendants, and each of them, were the agents,

10   servants, couriers and employees of other defendants, and were acting in concert with

11   each other and in furtherance of a common goal and/or objective, were acting within the

12   course and scope of the agency and employment or ostensible agency and employment.

13          10. The complained of acts and omissions were performed by persons within the

14   course and scope of employment with their employer, the CDOJ, County and/or SCSD.

15   All acts and omissions were under color of state law.

16   III.   FACTS COMMON TO ALL CLAIMS.

17          A. The search of Plaintiff’s home and property seizure.

18          11. In the evening of December 25, 2019 during the course of Christmas dinner,

19   Plaintiff was violently assaulted and battered by her adult son who suffers from

20   schizophrenia. In response to a 911 call, Sacramento Sheriff’s deputies responded.

21   Although Plaintiff’s son had fled the premises (he was later apprehended the next day

22   December 26) and did not reside at or have access to Plaintiff’s home, without a warrant

23   or consent responding deputies searched Plaintiff’s home. In the course of that search,

24   deputies found in the distant corner of a closed closet, three firearms (long guns) all

25   belonging to Plaintiff, firearms which Plaintiff is informed the deputies knew Plaintiff

26   had lawfully acquired and lawfully possessed:

27                A. Pump action Remington shotgun, model 870, serial #RS 50085H;

28                B. Savage bolt action rifle, model 99E, serial #1111846; and

                                                  -3-                                     00139152.WPD
 1                C. Ruger semi-automatic rifle, model 10-22, serial #35754232.

 2         12. Deputies seized the above firearms without a warrant and without Plaintiff’s

 3   consent. Furthermore, Plaintiff is informed and believes and based thereon allege the

 4   deputies seized the firearms even though they knew that (a) no firearm of any type was

 5   used in any manner in the assault on Plaintiff or any other crime the deputies were

 6   investigating; (b) the deputies knew the firearms belonged to Plaintiff; and (c) Plaintiff’s

 7   son did not have access to the firearms.

 8         13. The next day, December 26, SCSD deputies returned to Plaintiff’s premises

 9   because, Plaintiff is informed, the deputies believed Plaintiff’s son was hiding in a

10   separate storage structure located on Plaintiff’s real property. After some delay, deputies

11   took Plaintiff’s son into custody without injury to any person. That same afternoon and

12   pursuant to a search warrant that, Plaintiff is informed and based thereon alleges, was

13   executed after Plaintiff’s son was apprehended, SCSD deputies searched Plaintiff’s home.

14   During the course of this search SCSD deputies seized two more of Plaintiff’s firearms

15   lawfully acquired but kept in a locked gun safe:

16                A. Kahr semi-automatic 9mm pistol, model CW9, serial #EF3234; and

17                B. Smith & Wesson semi-automatic .40 caliber pistol, model SW40F, serial

18         #PAH7163.

19         14. Additionally, Plaintiff is informed and based thereon allege that after taking

20   into custody Plaintiff’s son, deputies recovered from the storage structure in which he had

21   been hiding, Plaintiff’s Smith & Wesson .38 caliber revolver (model 6422 / serial

22   #CPR8043) that her son had taken from Plaintiff’s bedroom the day before without her

23   consent. However, Plaintiff is informed that other than taking the firearm, her son did not

24   use the firearm to threaten any person, nor did he use it in furtherance of any crime.

25         15. The December 26, 2019 seizure of Plaintiff’s handguns, although pursuant to

26   a warrant, was nevertheless unlawful because there was never any evidence that (a) the

27   handguns had been used in the commission of a criminal act, or (b) were likely to used

28   in a commission of a criminal act. That is, Plaintiff is informed and believes and based

                                                 -4-                                     00139152.WPD
 1   thereon allege, that in support of the search warrant defendant Robinson falsely swore

 2   under oath that Plaintiff’s firearms were “used as the means of committing a felony” and

 3   that they “tend[] to show that a felony has been committed or that a particular person has

 4   committed a felony.” Plaintiff is informed and believes and based thereon allege that in

 5   fact, Robinson knew that none of Plaintiff’s firearms were used in any crime, including

 6   being used, or threatened to be used, in any crime in which Plaintiff was assaulted and

 7   battered.

 8         16. Plaintiff’s son was booked into the Sacramento County jail where he remained

 9   incarcerated upon through February 26, 2020. On that date the Sacramento Superior

10   Court sentenced him to a four year term in state prison where he is now incarcerated.

11   (People v. Ryan Stucky, Sacramento Superior Court No. 19FE023135).

12         B. Defendants’ refusal to release and return Plaintiff’s firearms.

13         17. Following her son’s sentencing to state prison, Plaintiff began seeking the

14   return of her firearms. On February 26, 2020, Plaintiff asked the deputy district attorney

15   assigned to her son’s case when she could retrieve her firearms; he responded by stating

16   he would inform the SCSD, which had possession of the firearms, to release them.

17   Thereafter, upon Plaintiff’s followup with the SCSD, that defendant told Plaintiff she

18   needed authorization by the CDOJ’s Bureau of Firearms (“Bureau”) before the SCSD

19   could return her firearms. So Plaintiff sought authorization from the Bureau, only to be

20   rebuffed for trivial and unlawful reasons:

21                A. In early March 2020, Plaintiff first submitted her requests to the CDOJ

22         using the “Law Enforcement Gun Release Application” forms the Bureau demands.

23         See Attachments A and B, copies of the applications dated March 9 and March 10.

24         (Pursuant to F.R.Cv.P. 5.2 and L.R. 140, confidential information has been

25         redacted.)

26                B. The Bureau rejected the requests because the Bureau claimed (wrongly)

27         Plaintiff may not be the lawful owner of the firearms as supposedly the last name

28         on her driver’s license differed from the name on one of the applications. See

                                                  -5-                                  00139152.WPD
 1           Attachment C. Apparently because Ms. Cardinale mentioned on the March 10

 2           application a last name aka of “Stucky” (her married name from years ago) the

 3           Bureau concluded Plaintiff as identified on the application was not the person

 4           identified on her driver’s license.

 5                 C. Plaintiff responded by explaining in writing that for business and

 6           financial reasons arising from her marriage that ended in divorce more than 20

 7           years ago, “Stucky” sometimes appears on financial and business records.

 8           Nevertheless, the Bureau ridiculously insists that Plaintiff produce a marriage

 9           certificate from a marriage that ended 25 years ago, with the certificate being more

10           than 30 years old.

11           18. The Bureau’s demand was and is patently unreasonable and unnecessary.

12   Pursuant to official records, including CDOJ fingerprint-verified records, all defendants,

13   including the CDOJ, know that “Stucky” is a name Plaintiff has used on occasion as a last

14   name:

15                 A. Pursuant to law, the CDOJ maintains the fingerprints of every person

16           fingerprinted in California for license and employment purposes, and persons

17           fingerprinted in the course of booking into any state, county or municipal jail. For

18           employment and licensing purposes, Plaintiff has been fingerprinted, has a CII

19           number with her fingerprints on file with the CDOJ, and is identified in both CDOJ

20           and California DMV official records as the Connie A. Cardinale who submitted the

21           release of firearm forms, see Attachments A and B. Those fingerprint-verified

22           official records also establish -- as defendants well know -- that Plaintiff has no

23           criminal record of any type, and that “Stucky” is a last name aka for Plaintiff;

24                 B. Defendants know that Plaintiff had been previously issued a concealed

25           weapons permit by the County of Placer when she resided there, and further know

26           she is the lawful owner of each and every firearm seized by the SCSD deputies on

27           December 25 and 26, 2019;

28                 C. The firearms seized December 25, 2019 were seized without a warrant

                                                   -6-                                   00139152.WPD
 1         and without any apparent exception to the warrant requirement. Furthermore, if the

 2         December 25 seizures could be justified by an exception, the only arguable

 3         possible exception would be community caretaking. However, even if such

 4         justification existed when the deputies seized the firearms, that justification

 5         dissipated no later than December 26, 2019, when deputies arrested Plaintiff’s son.

 6         Yet in violation of the Fourth Amendment, defendants still refuse to return to

 7         Plaintiff these firearms despite no Fourth Amendment justification for the ongoing

 8         seizure. Brewster v. Beck, 859 F.3d 1194, 1196-97 (9th Cir. 2017) (“A seizure is

 9         justified under the Fourth Amendment only to the extent that the government’s

10         justification holds force. Thereafter, the government must cease the seizure or

11         secure a new justification.”);

12                D. Furthermore, Plaintiff is informed and believes and based thereon allege

13         that even assuming the Sacramento County district attorney’s office had, at one

14         point, a lawful prosecutorial interest in any of the firearms as evidence of possible

15         crime, defendants, and each of them, know that the district attorney’s office no

16         longer professes to have such interest. Plaintiff is informed and based thereon

17         alleges that the district attorney’s office so informed defendants on or about

18         February 26, 2020, and thus that Plaintiff’s firearms could be returned to her.

19         19. Plaintiff most recently requested return of her firearms by her attorney’s letter

20   dated June 12, 2020, and delivered to the Bureau of Firearms, Sheriff Scott Jones, and

21   Sacramento County District Attorney Anne Marie Schubert. See Attachment D. Neither

22   the Bureau nor Sheriff Jones have responded to the letter. The only response received was

23   from Sacramento County. That defendant stated (a) it cannot release the firearms until the

24   Bureau authorizes the release and (b) the Sacramento district attorney’s office “issued a

25   property release” “to the Sheriff’s Department on 2/26/20.” See Attachment E.

26         20. The continued wrongful withholding of Plaintiff’s firearms violates her rights

27   under both the Fourth and Fourteenth Amendments in that:

28                A. The continuing seizure without any justification violates the Fourth

                                                -7-                                     00139152.WPD
 1         Amendment, see Brewster;

 2                B. Despite seizing Plaintiff’s firearms more than six months ago, defendants

 3         have not provided any hearing and opportunity for Plaintiff for (a) challenging

 4         either or both the initial justification for seizing her firearms, and (b) seeking return

 5         of her firearms even if the initial seizures were lawful. This violates Plaintiff’s due

 6         process rights. United States v. James Daniel Good Real Property, 510 U.S. 43,

 7         53-59 (1993); Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

 8                C. That state law or state regulation may require that Plaintiff submit a “Law

 9         Enforcement Gun Release Application” form completed in a manner the Bureau

10         deems adequate, does not and can not justify the continuing seizure and

11         withholding of Plaintiff’s property for which she seeks return. The United States

12         Constitution, not state law or regulation, determines if the ongoing seizure is

13         constitutionally justified. Miranda v. City of Cornelius, 429 F.3d 858, 864-65 (9th

14         Cir. 2005) (“city ordinance and state statute does not, in and of itself, determine the

15         reasonableness of the seizure under the Fourth Amendment”).

16         21. Plaintiff is informed and believes and thereon alleges that both the initial

17   seizures and the ongoing seizures have received approval from defendants Becerra and

18   Jones, policy makers in their capacities as head of their respective departments. See

19   Attachment C.

20         22. Plaintiff timely submitted a claims to the State of California and the County of

21   Sacramento, pursuant to Cal. Gov’t Code § 910. Plaintiff is informed that the claims have

22   been denied. Plaintiff brings this suit within the time allowed under state law.

23          FIRST CAUSE OF ACTION -UNLAWFUL ONGOING SEIZURES

24                   (Declaratory and Injunctive Relief - 42 U.S.C. § 1983

25                     Cal. Const., Art. I §§ 1, 7 / Cal. Civ. Code § 52.1)

26                       (As Against All Defendants except Robinson)

27         23. By this reference, Plaintiff re-alleges and incorporates all previous and

28   following paragraphs as if fully set forth herein.

                                                  -8-                                       00139152.WPD
 1         24.   The present ongoing seizures of Plaintiff’s firearms is without lawful

 2   justification and, as to the firearms seized December 26, 2019, were seized based on a

 3   warrant issued without probable cause and upon purported facts defendant Robinson

 4   fabricated. Specifically, the firearms do not “threaten public safety, or [are] subject to

 5   vandalism,” Miranda v. City of Cornelius, 429 F.3d 858, 862-65 (9th Cir. 2005), and are

 6   not contraband or evidence of crime. Meanwhile, Plaintiff is willing and able to lawfully

 7   reclaim possession, and seeks possession of her firearms, her Second Amendment right,

 8   but defendants refuse to release her firearms to her.

 9         25. Defendants Becerra and Jones, policy makers for their respective agencies,

10   have the authority to order or direct that the firearms be returned to Plaintiff, and are on

11   notice that the continued wrongful retention of Plaintiff’s firearms violates her rights

12   under the Second, Fourth and Fourteenth Amendments to the United States Constitution,

13   and parallel provisions of the California State Constitution. Despite such knowledge and

14   Plaintiff’s requests for her firearms, defendants refuse to order their release.

15         26. An actual and substantial controversy exists currently exists between Plaintiff

16   and defendants that defendants are presently wrongfully withholding her firearms and are

17   refusing to authorize the firearms’ release, whereas Plaintiff contends that such actions

18   are ongoing violations of her Second, Fourth and Fourteenth Amendments to the United

19   States Constitution, and parallel provisions of the California State Constitution. These

20   ongoing violations of her constitutional rights constitute, Plaintiff contends, irreparable

21   injury justifying equitable relief, under 42 U.S.C. § 1983, Cal. Const., Art. I §§ 1, 7, and

22   Cal. Civ. Code § 52.1(c).

23         27. The acts alleged herein were the product of a custom, practice and/or policy of

24   the Defendants, which custom, practice and/or policy caused the constitutional violations

25   alleged herein.

26   ///

27   ///

28   ///

                                                 -9-                                     00139152.WPD
 1       SECOND CAUSE OF ACTION - VIOLATIONS OF CONSTITUTIONAL

 2                    RIGHTS (FEDERAL AND STATE CONSTITUTIONS)

 3                     (Damages - 42 U.S.C. § 1983 / Cal. Civ. Code § 52.1(c))

 4                            (As Against All Defendants except Becerra)

 5             28. By this reference, Plaintiff re-alleges and incorporates all previous and

 6   following paragraphs as if fully set forth herein.

 7             29. Both the initial seizure and the ongoing seizures of Plaintiff’s firearms violate

 8   her rights under the Second, Fourth and Fourteenth Amendments to the United States

 9   Constitution, thereby causing her to incur general and special damages.

10             30. In carrying out the acts that caused the wrongful seizures, the individual

11   defendants and DOES acted either knowing their conduct was in violation of Plaintiff’s

12   constitutional rights, or acted with reckless disregard of violations of Plaintiff’s

13   constitutional rights. Plaintiff is therefore entitled to recover compensatory and punitive

14   damages, and statutory damages as allowed by law.

15                                                PRAYER

16             WHEREFORE, Plaintiff respectfully requests that this Court grant the following

17   relief:

18             On The First Cause of Action (against all Defendants EXCEPT Robinson):

19             1. That this Court issue a declaration that the initial seizures of Plaintiff’s firearms,

20   and the subsequent refusal to release and return to Plaintiff her firearms, violated the

21   Second, Fourth and Fourteenth Amendments to the United States Constitution, and Art.

22   I §§ 1 and 7 of the California State Constitution;

23             2. That the Court issue a preliminary and permanent injunction on behalf of

24   Plaintiff commanding defendants, and each of them, to release immediately to Plaintiff

25   her firearms without payment of any further cost or expenses.

26             On The Second Cause of Action (against all Defendants EXCEPT Becerra):

27             3. That this Court award Plaintiff compensatory and punitive damages (the latter

28   against the individual defendants only), according to proof;

                                                      -10-                                      00139152.WPD
3/9/20 Application   Attachment A
3/10/20 Application   Attachment B
5/4/20 Notice of Incomplete Application   Attachment C
5/4/20 Notice of Incomplete Application   Attachment C
Cook 6/12/20 letter   Attachment D
Cook 6/12/20 letter   Attachment D
Cook 6/12/20 letter   Attachment D
ATTACHMENT E
